     Case 1:19-cr-00249-DAD-BAM Document 66 Filed 12/07/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   ASHLEY HILL
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00249-DAD-BAM
12                       Plaintiff,               STIPULATION TO MODIFY TERM OF
                                                  PRETRIAL RELEASE; ORDER
13   vs.
                                                  JUDGE: Hon. Sheila K. Oberto
14   ASHLEY HILL,
15                      Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that Ashley Hill’s order of release condition (7)(o), Home Detention, be
19   modified as follows:
20          •   to allow Ms. Hill to view the local neighborhood holiday decorations on December 9,
21              2020, from 6:00 p.m. until 7:30 p.m. Ms. Hill would at all times be accompanied by
22              and be in the presence of her third-party custodian/grandmother, Barbara Gimbel.
23          •   to attend a family Christmas gathering at her mother’s home in Coarsegold, on
24              December 25, 2020, from 11:00 a.m. until 6:00 p.m. On both dates, at all times, Ms.
25              Hill would be accompanied by and be in the presence of her third-party
26              custodian/grandmother, Barbara Gimbel. Travel on December 25, 2020, would be
27              authorized directly to and from the mother’s home in Coarsegold, with no other stops
28              or detours allowed.
     Case 1:19-cr-00249-DAD-BAM Document 66 Filed 12/07/20 Page 2 of 3


 1          •   Ms. Hill is currently allowed visits from her minor son where she resides at her
 2              Grandmother’s residence on Mondays and Wednesdays from 3:00 p.m. to 6:00 p.m.
 3              During these visits, Ms. Hill would be authorized to go outside to play with her son
 4              and engage in other recreational activities with him during his visits. With the
 5              exception of the backyard of the residence, all these outdoor activities would require
 6              the presence of the third-party custodian/grandmother, Barbara Gimbel.
 7          All other conditions remain in full force and effect. Supervising Pretrial Services Officer
 8   Anthony Perez is in agreement with the requested modifications.
 9
10                                                        Respectfully submitted,
11                                                        McGREGOR SCOTT
                                                          United States Attorney
12
13   DATED: December 4, 2020                               /s/ Justin J. Gilio
                                                          JUSTIN J. GILIO
14                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff
15
16                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
17
18   DATED: December 4, 2020                              /s/ Charles J. Lee
                                                          CHARLES J. LEE
19                                                        Assistant Federal Defender
                                                          Attorneys for Defendant
20                                                        ASHLEY HILL
21
22
23
24
25
26
27
28

      HILL: Stipulation and                         -2-
      Order to Modify Pretrial Release
     Case 1:19-cr-00249-DAD-BAM Document 66 Filed 12/07/20 Page 3 of 3


 1                                                 ORDER
 2            IT IS SO ORDERED that the Home Detention portion of pretrial release condition
 3   (7)(o), Home Detention, be modified as follows:
 4            •   to allow Ms. Hill to view the local neighborhood holiday decorations on December 9,
 5                2020, from 6:00 p.m. until 7:30 p.m. Ms. Hill would at all times be accompanied by
 6                and be in the presence of her third-party custodian/grandmother, Barbara Gimbel.
 7            •   to attend a family Christmas gathering at her mother’s home in Coarsegold, on
 8                December 25, 2020, from 11:00 a.m. until 6:00 p.m. On both dates, at all times, Ms.
 9                Hill would be accompanied by and be in the presence of her third-party
10                custodian/grandmother, Barbara Gimbel. Travel on December 25, 2020, would be
11                authorized directly to and from the mother’s home in Coarsegold, with no other stops
12                or detours allowed.
13            •   Ms. Hill is currently allowed visits from her minor son where she resides at her
14                Grandmother’s residence on Mondays and Wednesdays from 3:00 p.m. to 6:00 p.m.
15                During these visits, she would be authorized to go outside to play with her son and
16                engage in other recreational activities with him during his visits.
17            All other conditions remain in full force and effect.
18
19   IT IS SO ORDERED.

20   Dated:       December 4, 2020                                    /s/   Sheila K. Oberto            .
21                                                        UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

      HILL: Stipulation and                            -3-
      Order to Modify Pretrial Release
